09/23/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0301



                            No. DA 21-0301

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

SARAH MARIE GRADY
AKA SARAH MARIE STRONG-MITCHELL,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 29, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                  September 23 2021